ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
_JjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent improperly shared fees with the suspended lawyer for whom she worked. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Ingrid Janell James, Louisiana Bar Roll number 32513, be suspended from the practice of law for a period of one year and one day, fully deferred, subject to a two-year period of unsupervised probation governed by the conditions set forth in the Petition for Consent Discipline. The probationary period shall commence from the date respondent and the ODC execute a formal probation plan. Any failure of respondent to comply with the conditions of probation, or any misconduct during the probationary period, may be grounds for making the deferred suspension executory, or imposing additional discipline, as appropriate.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance *843with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.

 Chief Justice Kimball not participating in the opinion.